Case 2:19-cv-01068-JMA-ARL Document 37 Filed 04/27/21 Page 1 of 2 PageID #: 1575




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------------------------------------------------------------------X   For Online Publication Only
 LUCIA LANZILLO,

                                                                    Plaintiff,

                             -against-                                                                                                  ORDER
                                                                                                                                        19-CV-1068 (JMA)(ARL)
 NANCY BERRYHILL, Acting Commissioner of                                                                                                            FILED
                                                                                                                                                    CLERK
 Social Security,
                                                                                                                                           4/27/2021 5:01 pm
                                                                      Defendant.                                                             U.S. DISTRICT COURT
 ---------------------------------------------------------------------------------------------------------------------------------X     EASTERN DISTRICT OF NEW YORK
 AZRACK, United States District Judge:                                                                                                       LONG ISLAND OFFICE

                 Plaintiff Lucia Lanzillo (“Lanzillo”) commenced this action pursuant to the Social Security

 Act, 42 U.S.C. § 405(g) et seq. Plaintiff appealed the final administrative decision of the

 Commissioner denying her request for disability benefits. The parties filed cross-motions for

 judgment on the pleadings. This Court referred the motions to Magistrate Judge Arlene R. Lindsay

 for a Report and Recommendation (“R&R”). On March 24, 2021, Judge Lindsay issued an R&R

 recommending that: (1) Lanzillo’s motion for judgment on the pleadings be denied; (2) the

 Commissioner’s cross-motion for judgment on the pleadings be denied; and (3) the case be

 remanded to the Commissioner for further proceedings consistent with the R&R.1

                 In reviewing a magistrate judge’s report and recommendation, the court must “make a de

 novo determination of those portions of the report or . . . recommendations to which

 objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); -
                                                    see also -
                                                      - ---  Brown
                                                               - - - -v.
                                                                      - -Ebert,
                                                                          - - - No. 05–CV–5579,

 2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The court “may accept, reject, or modify, in

 whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §



 1
     Lanzillo’s motion requested that the Court remand this case solely for the calculation of benefits.

                                                                                                             1
Case 2:19-cv-01068-JMA-ARL Document 37 Filed 04/27/21 Page 2 of 2 PageID #: 1576




 636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

 reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

 51 (E.D.N.Y. 2008).

        To date, no objections have been filed to the R&R and the deadline for filing any such

 objections has passed.

        I have reviewed Judge Lindsay’s R&R for clear error, and finding none, I adopt the R&R

 in its entirety as the opinion of this Court. Accordingly, Lanzillo’s motion for judgment on the

 pleadings is DENIED, the Commissioner’s cross-motion for judgment on the pleadings is

 DENIED, and the case is remanded to the Commissioner for further proceedings consistent with

 the R&R.

        The Clerk of the Court is directed to enter judgment accordingly.

 SO ORDERED.

 Dated: April 27, 2021
 Central Islip, New York

                                                             /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                2
